OPINION
PER CURIAM.
Anthony Lee Burks appeals the District Court’s denial of his motion to suppress evidence of a firearm found in his possession during a traffic stop. He also appeals his sentence. We affirm.
I. Background
Because we write exclusively for the parties, we provide only a brief recitation of the facts of this case, which arose from a traffic stop of a vehicle in which Burks rode as a passenger. Two Pittsburgh police officers pulled over the car after observing that it had an inoperable centrally mounted rear stop light. A subsequent search resulted in the discovery of a firearm in Burks’ possession. This led to his indictment in the United States District Court for the Western District of Pennsylvania on the charge of being in possession of a firearm after being convicted of a felony offense, in violation of 18 U.S.C. § 922(g)(1).
Burks moved to suppress evidence of the gun prior to trial on the basis that the police lacked probable cause or reasonable suspicion to stop his car. He did not challenge the factual assertions of the police officers. Instead, he argued that Pennsylvania law does not make it illegal to drive a car with a non-functioning centrally mounted rear stop light and that the officer’s mistake of law made the stop unreasonable under the Fourth Amendment. The District Court rejected this argument and denied the suppression motion.
Burks subsequently pled guilty. His plea agreement preserved his right to appeal the District Court’s suppression ruling.
The presentence report identified a Sentencing Guidelines range of 57-71 months. That range reflected an offense level of 18. The Court derived this number from a base offense level of 20, less two points for acceptance of responsibility pursuant to U.S.S.G. § 3El.l(a). The Government did not move for a third point for acceptance of responsibility pursuant to § 3El.l(b). That Guideline provides:
If the defendant qualifies for a decrease under subsection (a), the offense level determined prior to the operation of subsection (a) is level 16 or greater, and *490upon motion of the government stating that the defendant has assisted authorities in the investigation or prosecution of his own misconduct by timely notifying authorities of his intention to enter a plea of guilty, thereby permitting the government to avoid preparing for trial and permitting the government and the court to allocate their resources efficiently, decrease the offense level by 1 additional level.
U.S.S.G. § 3El.l(b). Burks nonetheless urged the District Court to award a third point for acceptance of responsibility. It declined to do so. The Court did grant Burks a one-level departure pursuant to U.S.S.G. § 4A1.3, however, reducing the Guideline range to 51-63 months. It sentenced Burks to a 51-month term of imprisonment and three years of supervised release.
This appeal followed.
II. Jurisdiction and Standard of Review
The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction under 28 U.S.C. § 1291. With respect to the suppression motion, we exercise plenary review of questions of law and review factual findings for clear error. United States v. Ritter, 416 F.3d 256, 261 (3d Cir.2005). If we determine that the District Court has committed no significant procedural error in imposing sentence, we then review the reasonableness of the sentence under an abuse-of-discretion standard, regardless whether it falls within the Guidelines range. United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008).
III. Analysis
A. Burks’ Appeal of the Denial of the Suppression Motion
75 Pa.C.S. §§ 4101^107, 4301-4310 “establish minimum standards for vehicle equipment the performance of which is related to vehicle safety, noise control and air quality,” and bar the sale and use of non-compliant items. Chapter 43 governs lighting. It requires the following for rear lighting:
Every vehicle operated on a highway shall be equipped with a rear lighting system including, but not limited to, rear lamps, rear reflectors, stop lamps and license plate light, in conformance with regulations of the department. If a vehicle is equipped with a centrally mounted rear stop light, a decal or overlay may be affixed to the centrally mounted rear stop light if the decal or overlay meets all applicable State and Federal regulations.
75 Pa.C.S. § 4303(b). This section lists “stop lamps,” which implies a minimum requirement of two stop lamps “[o]n the rear — 1 on each side of the vertical center-line, at the same height, and as far apart as possible.” See Table IV of Appendix A to 67 Pa.Code § 153. But the section includes the phrase “not limited to,” which anticipates greater restrictions. Indeed, the second quoted sentence provides such a restriction. It implicitly requires that any centrally mounted rear stop light must function. It would not make sense to limit the permissible types of decals or overlays unless the section requires any centrally mounted rear stop light to function and be visible. Limits on blocking a centrally mounted rear stop light would have little effect and would punish decal users selectively if that centrally mounted rear stop light did not have to work in the first place.
Moreover, section 4107(b) of the Pennsylvania Motor Vehicle Code provides that it is a violation of Pennsylvania law to “[o]perate ... on any highway in [Pennsylvania] any vehicle ... when ... the vehicle ... is otherwise in unsafe condition or *491in violation of departmental regulations.” 75 Pa.C.S. § 4107(b)(2) (emphasis added). Subsection (d) of the same section authorizes the imposition of a $25 fine for any such violations. 75 Pa.C.S. § 4107(d). Additionally, another Pennsylvania statute expressly provides: “Any police officer having probable cause to believe that a vehicle or its equipment is unsafe, not equipped as required, or otherwise not in compliance with the law or regulations may inspect the vehicle or its equipment.” 75 Pa.C.S. § 4704(a)(3)(ii). The broken brake-light here provided an unsafe condition which justified the officer’s stop of the car. Even if we concluded, which we do not, that Section 4303(b) did not require the stop lamp to function, the officer could have stopped the car under Sections 4107 and 4704. See United States v. Valadez-Valadez, 525 F.3d 987, 991 (10th Cir.2008) (“The validity of a traffic stop under the Fourth Amendment turns on whether this particular officer had reasonable suspicion that this particular motorist violated any one of the multitude of applicable traffic and equipment regulations of the jurisdiction.”)
We thus conclude that the police officers correctly interpreted Pennsylvania law when they pulled over the car in which Burks rode for having a non-operational centrally mounted rear stop light. This defeats Burks’ Fourth Amendment challenge.
B. Sentencing Issues 1
Burks argues that the District Court should have awarded him a third point for acceptance of responsibility pursuant to U.S.S.G. § 3El.l(b) even though the United States’ Attorney did not move for such an award. We recently held that a District Court lacks authority to award a third point in such circumstances unless the Government has an unconstitutional motive for not moving for a third point. See United States v. Drennon, 516 F.3d 160 (3d Cir.2008). The facts of this case are substantially identical to those of Drennon. The defendant in that case, like Burks, had pled guilty only after losing his suppression motion. We concluded that the Government’s decision not to seek a third point reflected nothing more than a desire to conserve the Government’s limited prosecutorial resources. We reach the same conclusion in this case.
Burks also suggests that the District Court erred by failing to consider Burks’ meritorious request for a variance pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). However, his counsel explicitly conceded at the sentencing hearing that the District Court had addressed each sentencing issue “adequately.” App. 308. Counsel preserved the “objection to the government’s failure to file for the third point,” but did not mention Burks’ desire for a variance. Id. The District Court exercised its discretion in granting a sentence at the low end of the Guideline range and considered all relevant factors, including the sentence necessary to achieve the goals set forth in 18 U.S.C. § 3553(a)(2). Burks’ argument thus fails.
IV. Conclusion
We affirm the judgment of the District Court.

. The parties dispute whether Burks waived any right to appeal his sentence in an appellate waiver. We assume without deciding that Burks prevails on this non-jurisdictional procedural point because we will affirm the sentence even if we reach the merits. See United States v. Gwinnett, 483 F.3d 200, 203 (3d Cir.2007) (explaining that we retain jurisdiction despite a criminal defendant's appellate waiver).